          Case 1:15-cv-07488-CM-RWL Document 867 Filed 08/13/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 In re Namenda Direct Purchaser Antitrust Litigation              No. 15 Civ. 7488 (CM)




                                              ORDER

McMahon, C.J.:

         The Direct Purchaser Plaintiffs have filed a motion for clarification concerning trial

phasing. (Dkt. No. 860.)

         Phase One of the trial will include the issues of the "pay to delay" violation, as well as of

"pay to delay" causation, i.e., "fact of injury." (See Dkt. No. 859 at 19.)

         Phase Two of the trial will include the issues of "hard switch" liability, which pursuant to

the Court's collateral estoppel ruling means "proof of an antitrust injury to Plaintiffs caused by

Forest's conduct," In re Namenda Direct Purchaser Antitrust Utig, No. l 5-cv-7488, 2017 WL

4358244, at* 17 (S.D.N.Y. May 23, 2017), as well as ''overall damages," i.e, quantum of damages

for both the "pay to delay" and "hard switch" claims. (See Dkt. 859 at 19; see also Dkt. No. 692

at 2.)

         It is so ordered. The Clerk of Court is respectfully requested to close the motion at Docket

Number 860.


Dated: August 13, 2019



                                                                       Chief Judge
BY ECF TO ALL PARTIES
